DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on 01/20/2022.
•	Claims 1, 3-4, 6, 8-9, 11, and 13-14 have been amended and are hereby entered.
•	Claims 1-15 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed January 20, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the drawing objections due to Applicant’s amendments.
The Examiner is withdrawing some of the 35 USC § 112 rejections due to Applicant’s amendments.
The Examiner is withdrawing the claim objections due to Applicant’s amendments.
The Examiner is withdrawing the claim objections due to Applicant’s amendments.
New claim objections have been entered due to applicant’s amendments.
Applicant’s remarks with respect to 35 USC § 112 on pages 18-19 have been fully considered and are not persuasive.  The Examiner is maintaining the § 112 rejection for claims 3, 8, and 13.  As discussed in the 112 rejection below, the scope of what is required for compliance not be based on the current standard for EMV message format?  Determining compliance with EMV message format necessarily depends upon what the current standard is.  And, as Applicant contends on page 19, the EMV message format may change, and does in fact change over time in many different ways, thereby making it difficult to know when the claim is being infringed.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 20, and again on page 22, that the claims are not directed to an abstract idea, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for receiving payment information for a transaction request, formatting a transaction request, sending a transaction request onward to an issuer server, and validating the transaction request with a cryptogram.  The Specification at [0007]-[0008] discloses “Additionally, given the increasing popularity of electronic commerce and electronic payment transactions, there has been a steep increase in payment card transactions being effected through mobile devices. Again, such transactions require correct input of card information, and payor authentication information - which reduces the convenience and user friendliness. There is accordingly a need to enable contactless payment card based transactions for payment transactions being implemented through mobile devices.”  The Specification and claims focus on an improvement to the process of validating and processing payment 
Regarding Applicant’s arguments, on page 20, that the Office has failed to meet the initial burden as to why the claims are ineligible for patenting, the Examiner respectfully disagrees.  The Applicant further argues, on page 22, that it is clear that the Office determined the claims to be ineligible simply because the claim involves a judicial exception.  The argument is not persuasive.  The Examiner notes that each claim was given the full and proper analysis under the test set forth by the Supreme Court and 2019 PEG Guidelines.
Regarding Applicant’s arguments on pages 22-23, that the claims focus on a specific means or method that improves technology of electronic data message processing, the Examiner respectfully disagrees.  The Applicant further argues that the technical improvement is a computer-based solution, and that the claims improves upon financial institution processing system and methods.  The argument is not persuasive.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of validating and processing payment transactions (see at least [0007]-[0008] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., validating and processing payment transactions, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Applicant further argues, on page 23, that the claims go beyond merely applying a generic process to the abstract idea or merely data gathering.  The argument is not persuasive.  As an initial matter, it is noted, and discussed in the 101 rejection below, that the additional 
Regarding Applicant’s arguments on page 23, regarding advantages over prior art systems including systems involving manually entering credentials, the argument is not persuasive.  Mere automation of a process, without improving a technical aspect of that process, does not integrate the abstract ideas into a practical application. See Intellectual Ventures 1 LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”). 
Applicant further argues, on page 24, that the claims improve the convenience and user friendliness of transactions, the argument is not persuasive.  It is noted that improving convenience and user friendliness of transactions is not a technical solution to a technical problem, but rather a solution to a business process of processing and validating transactions for users.  
Regarding Applicant’s arguments on page 24, that the claimed invention enables non-compliant payment transaction requests to be routed or converted in a compliant matter, thereby providing technical benefits, the Examiner respectfully disagrees.  The claimed invention combined with the sections of the Specification argued by Applicants describe a solution to a business problem, i.e., an improvement to the process of validating and processing payment transactions.  Furthermore, the claims recite generic computer hardware that is used in a customary manner which are insufficient to impart patentability under Alice.  For example, the Specification recites the following concerning the computer system according to which various embodiments of the present invention may be implemented: “The computer system 1602 may include, but is not limited to, one or more of a general-purpose computer, a programmed microprocessor, a micro-controller, an integrated circuit, and other devices or arrangements of 
Regarding Applicant’s arguments on pages 24-25, that the claims of the instant application are similar to the claims at issue in McRO, the Examiner respectfully disagrees.  The claims in McRO were held patent eligible because the claims were directed at specific rules that resulted in an improvement to the technology of computer generated lip synchronization.  The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process." The claims at issue in McRO described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, allowing the computer to perform a function not previously performable by a computer.  In the instant application, the examiner fails to see where the technological improvement is, the limitations are directed towards steps performed on a computer, the functioning of the additional elements or technological processes themselves and as whole are not improved.   Furthermore, the patent claims here are not directed to a specific implementation to a solution to a problem in the software arts of improving computer animation through the use of specific rules, therefore McRO has no applicability. 
Regarding Applicant’s arguments on page 25, that the claims integrate the judicial exception into a practical application and are not directed to the exception, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor implemented device and kernel server to perform the claimed method steps and system functions.  The processor and server are recited at a high 
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0007]-[0008], disclosing an improving to the process of validating and processing payment transactions, (see Specification at [0007]-[0008], disclosing “Additionally, given the increasing popularity of electronic commerce and electronic payment transactions, there has been a steep increase in payment card transactions being effected through mobile devices. Again, such transactions require correct input of card information, and payor authentication information - which reduces the convenience and user friendliness. There is accordingly a need to enable contactless payment card based transactions for payment transactions being implemented through mobile devices.”).
Regarding Applicant’s arguments on pages 25-26, that the claims amount to significantly more than the abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include at least one processor implemented contactless communication enabled device in data communication with a kernel server.  The additional elements also include at least one processor implemented contactless communication enabled device configured for contactless communication and for network communication, and configured for: establishing a contactless communication protocol based data channel with a contactless payment card through the at least one processor implemented contactless communication enabled device; receiving information over the contactless communication protocol based data channel; and receiving, from the contactless payment card, data.  The 
Regarding Applicant’s arguments on page 26, that the present claims effect an improvement in a technical field, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of validating and processing payment transactions (see at least [0007]-[0008] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., validating and processing payment transactions, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Applicant’s reliance upon CosmoKey, on pages 26-28, is misplaced.  The claims here are not like those the Court found patent eligible in CosmoKey, in which the court found that the claims provided a technical improvement over conventional authentication methods, specifically, in the inventive nature of the steps in which the complexity of the authentication function can be reduced significantly because the only activity that is required from the user for authentication purposes is to activate the authentication function at a suitable timing for the transaction, enabling authentication to be performed with fewer resources, less user interaction, and simpler CosmoKey at 13.  The court in CosmoKey held that the claims constitute an improvement that increases computer and network security, prevents a third party from fraudulently identifying itself as the user, and is easy to implement and can be carried out even with mobile devices of low complexity, and that the claims recited an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea and improve upon the prior art by providing a simple method that yields higher security.  CosmoKey at 14.  In contrast, the claims of the instant application do not effect improvement in the technical field of authentication such that the complexity of the authentication function can be reduced significantly, thereby enabling authentication to be performed with fewer resources, less user interaction, and simpler devices.  Rather, the pending claims are directed to solving the problem of improving the process of validating and processing payment transactions (see at least [0007]-[0008] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., validating and processing payment transactions, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Regarding Applicant’s arguments on pages 28-29, that the claims of the instant application are analogous to those in DDR Holdings, the Examiner respectfully disagrees.  The claims here are not like those the Court found patent eligible in DDR, in which the inventive concept was in the modification of conventional mechanics behind website display to produce a dual-source integrated hybrid display because Applicant’s claims here in the instant application do not address problems unique to the Internet or require an arguably inventive device or technique for displaying information.  Rather, the pending claims are directed to solving the problem of improving the process of validating and processing payment transactions (see at least 
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 31-33, that the cited art of record does not teach a system for implementing a contactless payment card based payment transaction including: (i) receiving, from the contactless payment card, a validation cryptogram generated by the contactless payment card; (ii) transmitting data by a contactless payment transaction in a message format that is non-compliant with or that is different from a format necessarily required by one or more of a payment network, acquirer network, or issuer network; and (iii) forwarding that data in a message format that is compliant with a format necessarily required by one or more of the payment network, acquirer network, or issuer network, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Noe discloses receiving, from the contactless payment card, a validation cryptogram generated by the contactless payment card at least at [0081], disclosing the mobile device may receive the cryptogram generated and transmitted by the contactless payment card.  Furthermore, Noe discloses transmitting data by a contactless payment transaction in a message format, and forwarding that data in a message that is compliant with a format necessarily required by one or more of the payment network, acquirer network, or issuer network at least at [0078]-[0079], disclosing that the payment support service computer processes EMV transactions, and at least at [0084]-a message format that is non-compliant with or that is different from a format necessarily required by one or more of a payment network, acquirer network, or issuer network; and forwarding data in a message format that is compliant with a format necessarily required by one or more of the payment network, acquirer network, or issuer network at least at [0126], disclosing the transaction request message is converted from a first protocol to a second protocol by a protocol conversion module.  The cited art of record therefore teaches these claim limitations.
Regarding Applicant’s arguments, on page 33, that Lakhar does not teach receiving from the kernel server, a validation cryptogram request, wherein the validation cryptogram request has been generated by the issuer server, the Examiner respectfully disagrees.  Applicant further argues that, unlike Lahkar, no further action is required by the user for additional authentication, and the in the claims of the instant application, the processing and validation are inherent.  The argument is not persuasive.  As an initial matter, it is noted that the features upon which applicant relies (i.e., action required or not required by the user for additional authentication) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, as discussed in the 103 rejection below, Lahkar discloses receiving from the kernel server, a validation cryptogram request, wherein the validation cryptogram request has been generated by the issuer server at least at [0057], disclosing after the wallet server sends a request for payment account (EMV) 
Regarding Applicant’s arguments on pages 33-34, that the validation cryptogram of the present application is different from the authentication data of Lakhar, the Examiner respectfully disagrees.  Applicant fails to point out how the validation cryptogram of the present application is different from the authentication data of Lahkar; the Examiner respectfully points out that the claims do not limit the scope of what the validation cryptogram.  Furthermore, regarding Applicant’s citation of the Specification to distinguish between the validation cryptogram of the present application and the validation cryptogram taught by Lahkar, it is noted that the features upon which applicant relies (i.e., action required or not required by the user for additional authentication) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Lahkar teaches, a validation cryptogram, in teaching the limitation receiving from the kernel server, a validation cryptogram request, wherein the validation cryptogram request has been generated by the issuer server, at least at [0057], disclosing after the wallet server sends a request for payment account (EMV) data to the issuer server, the issuer server may respond with a request for additional authentication from the user, and the wallet server may forward the request to the mobile wallet app, which prompts the user to provide authentication data (which may include, 
Regarding Applicant’s arguments on pages 34-35, that Wang does not describe a payment transaction request transmitted as part of one or more data messages that are different from a format necessarily required by one or more of a payment network, acquirer network or issuer network for transaction processing, transaction authentication, or transaction validation, wherein onward transmission of a payment transaction request is transmitted as part of one or more data messages that are compliant with a format necessarily required by one or more of the payment network, acquirer network, or issuer network for transaction processing, transaction authentication, or transaction validation, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Wang discloses this limitation at least at [0054], disclosing that a data message such as a transaction request may be sent from a first network in a first protocol, and a second network may convert, de-capsulate, or decode the data message into a second protocol to be able to process the data message.  This conversion is discussed in further detail in Wang at [0060], further describing "protocol conversion module" as a module that is configured to convert a data message from a first protocol to a second protocol.  The cited art of record therefore teaches this limitation.
Applicant further argues, on page 35, that Wang does not teach changing the format of the transaction request message, and that the transaction request message of Wang remains unchanged.  The argument is not persuasive.  As an initial matter, it is noted that the features upon which applicant relies (i.e., changing the format of a transaction request message) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 
The Applicant further argues, on page 35, the protocols in the present application are not for providing interoperability between mobile networks, and therefore the paragraphs in Wang therefore do not describe or suggest a payment transaction request transmitted to the kernel server to be transmitted as part of one or more data messages that are in a format that is different from a format necessarily required by one or more of the payment network, acquirer network, or issuer network for the transaction processing, transaction authentication, or transaction validation.  The argument is not persuasive.  As an initial matter, it is noted that the features upon which applicant relies (i.e., a set of communication protocols configured to enable a POS terminal to communication with one or more payment networks, acquirer networks, and issuer networks based on the EMV communication protocols, in paragraph [0041] of the Specification as cited by Applicant on page 35 of the Remarks) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, it is noted that Wang teaches transmitting payment messages that are in a format different than a format required by a payment network, at least at [0128], disclosing that a 
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Objections
Claim 3 is objected to because of the following informalities:  The amendment to claim 3 is improper because the status of the claim is incorrectly indicated.  The claim status of claim 3 is “(original)”, but the claim has been amended.  
In the interest of compact prosecution, the claim will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites “the payment transaction request… is transmitted as part of one or more data messages that are in a message format that is non-compliant with or that is different from a predefined Europay-Mastercard-Visa (EMV) message format…. said onward transmitted payment transaction request… is transmitted as part of one or more data messages 
Claims 8 and 13 recite similar limitations as claim 3 above, and are rejected by the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 6, and 11 are directed to a system (claim 1), a method (claim 6), and an apparatus (claim 11).  Therefore, on its face, each independent claim 1, 6, and 11 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 6, and 11 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites receiving payment card information from the contactless payment card; transmitting a payment transaction request for onward transmission to an issuer server associated with the contactless payment card, the payment transaction request identifying a payment amount, a payee account, and payment account associated with the contactless payment card; the payment transaction request comprising one or more data messages in a format that is different from a format necessarily required by one or more of a payment network, acquirer network, or issuer network for one or more of the following: transaction processing, transaction authentication, and transaction validation; receiving a validation cryptogram request, wherein the validation cryptogram request has been generated by the issuer server; in response to the validation cryptogram request, receiving, a validation cryptogram generated by the contactless payment card; and transmitting the validation cryptogram from the contactless payment, wherein the kernel server transmits the payment transaction request onward to the issuer server as part of one or more data messages that are in a format that is compliant with a format necessarily required by one or more of the payment network, acquirer network, or issuer network for one or more of the following: transaction processing, transaction authentication, and transaction validation..  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices including mitigating risk and commercial and legal interactions including sale activities or behaviors (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for receiving payment information for a transaction request, formatting a transaction request, sending a transaction request onward to an issuer server, and validating the transaction request with a cryptogram, which is a fundamental economic practice or principle and commercial and legal interaction, specifically a fundamental economic principle or practice of mitigating risk and a commercial interaction of sales activities or behaviors.  The mere 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of at least one processor implemented contactless communication enabled device in data communication with a kernel server are recited at a high-level or generality (i.e., as a generic one processor implemented contactless communication enabled device in data communication with a kernel server for receiving payment card information, transmitting a payment transaction request, receiving a validation cryptogram request, and transmitting a validation cryptogram) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
The additional elements of at least one processor implemented contactless communication enabled device configured for contactless communication and for network communication, and configured for: establishing a contactless communication protocol based data channel with a contactless payment card through the at least one processor implemented contactless communication enabled device; receiving information over the contactless communication protocol based data channel; and receiving, from the contactless payment card, data are recited at a high level of generality (i.e., as general means of transmitting data via a contactless communication protocol), and amounts to adding insignificant extra-solution activity to the judicial exception –see MPEP 2106.05(g).
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
Furthermore, the Specification does not provide any indication at least one processor implemented contactless communication enabled device configured for contactless communication and for network communication, and configured for: establishing a contactless communication protocol based data channel with a contactless payment card through the at least one processor implemented contactless communication enabled device; receiving information over the contactless communication protocol based data channel; and receiving, from the contactless payment card, data, are anything other than generic computer components and functions.  These additional elements were well-understood, routine, and conventional before the effective filing date.  Contactless payment schemes, such as payment made using near-filed communication (NFC) technology, have been implemented and in use as early as 1995, as evidenced by “History of Contactless Payments,” by Ashley Jones, Global Payments Integrated, dated September 15, 2020 https://www.globalpaymentsintegrated.com/en-us/blog/2020/09/15/the-history-of-contactless-payments (hereinafter “Jones”).  Furthermore, Berkheimer Option 3.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-3, 7-8, and 12-13 simply further describes the technological environment.  Dependent claims 4-5, 9-10, and 14-15 simply help to define the abstract idea.  The additional limitations of the 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-15 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160307186 A1 (“Noe”) in view of US 20200320524 A1 (“Bhasin”), in further view of US 20140222599 A1 (“Wang”), and in further view of US 20170032362 A1 (“Lahkar”).
Regarding claim 1, Noe discloses a system for implementing a contactless payment card based payment transaction comprising (see at least FIG. 1.) 
at least one processor implemented contactless communication enabled device configured for contactless communication and for network communication, and configured for (The mobile device (e.g., the payment enabled smartphone) and the contactless payment card are shown as being in wireless, short-range radio data communication with each other.  See at least [0040].  See also FIG. 1, Payment-Enabled Smartphone 102.  The mobile device includes a processor.  See at least [0049].  The Examiner interprets the mobile device as the processor implemented contactless communication enabled device.): 
establishing a contactless communication protocol based data channel with a contactless payment card through the at least one processor implemented contactless communication enabled device (The mobile device (e.g., the payment enabled smartphone) and the contactless payment card are shown as being in wireless, short-range radio data communication with each other.  See at least [0040].  See also FIG. 1, Payment-Enabled Smartphone 102 in wireless communication 106 with contactless payment card 104.  See also [0078].); 
receiving payment card information from the contactless payment card over the contactless communication protocol based data channel (The contactless payment card may transmit account data.  See at least [0078].  The mobile device (e.g., the payment enabled ; 
transmitting to a kernel server (The payment support service computer may be constituted by server computer hardware.  See at least [0060].  The payment support service computer processes EMV transactions.  See at least [0078]-[0079].  In view of the Specification at para. 46, the Examiner is interpreting the Payment Support Service Computer as a kernel server), 
a payment transaction request for onward transmission to an issuer server associated with the contactless payment card, the payment transaction request identifying a payment amount, and payment account associated with the contactless payment card (The contactless payment card may engage in an EMV transaction or the like with the mobile device.  See at least [0078].  See also [0089], disclosing “in app” transactions initiated from within a merchant's e-commerce application.  The contactless payment card may transmit, to the mobile device, payment credentials, including account number.  See at least [0081].  The payment transaction may indicate amount, which may be a zero or non-zero amount.  See at least [0078]-[0081].  The mobile device may transmit—to the payment support service computer—directly or indirectly—some or all of the data received by the mobile device from the contactless payment card as part of the zero-amount transaction of block.  The data transmitted from the mobile device may be formatted as a payment account transaction authorization message.  See at least [0084].  The payment support service computer may transmit the data to the account issuer.  See at least [0085].); 
the payment transaction request comprising one or more data messages in a format (The data transmitted from the mobile device may be formatted as a payment account transaction authorization message.  See at least [0084].);
receiving a validation cryptogram request (The contactless payment card and mobile device engaging in dialog/exchange of messages to establish details concerning the cryptogram to be generated.  See at least [0078].  The Examiner interprets the exchange of messages to establish details concerning the cryptogram to be generated as the validation cryptogram request.);
in response to the validation cryptogram request, receiving, from the contactless payment card, a validation cryptogram generated by the contactless payment card (The mobile device may receive the cryptogram generated and transmitted by the contactless payment card.  See at least [0081].); and
transmitting the validation cryptogram from the contactless payment card to the kernel server (The payment support service computer may transmit at least some of the transaction data to the account issuer.  Transaction data transmitted by the payment support service computer may include, for example, the cryptogram generated by the contactless payment card.  The account issuer may receive the data transmitted to it by the payment support service computer.  See at least [0085].); 
wherein the kernel server transmit the payment transaction request onward to the issuer server as part of one or more data messages that are in a format for one or more of the following: transaction processing, transaction authentication, and transaction validation (The contactless payment card may engage in an EMV transaction or the like with the mobile device.  See at least [0078].  See also [0089], disclosing “in app” transactions initiated 

While Noe discloses a payment transaction request, Noe does not expressly disclose that the payment transaction request identifies a payee account.  Furthermore, while Noe discloses a payment transaction request comprising one or more data messages in a format, Noe does not expressly disclose the one or more data messages in a format that is different from a format necessarily required by one or more of a payment network, acquirer network, or issuer network for one or more of the following: transaction processing, transaction authentication, and transaction validation.  Furthermore, while Noe receiving a validation cryptogram request, Noe does not expressly disclose receiving from the kernel server, a validation cryptogram request, wherein the validation cryptogram request has been generated by the issuer server.  Furthermore, while Noe discloses the kernel server transmits the payment transaction request onward to the issuer server as a part of one or more data messages, Noe does not expressly disclose one or more data messages that are in a format that is compliant with a format necessarily required by one or more of the payment network, acquirer network, or issuer network.

However, Bhasin discloses the payment transaction request identifies a payee account (A transaction request message identifying an account of the user (e.g., a PAN or payment token), a transaction value (e.g., an amount to pay), and a payee identifier (e.g., a name of a payee, an account identifier of a payee, an email address of the payee, and/or the like).  See at least [0057].).
From the teaching of  Bhasin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the payment transaction request of Noe to include a payee account, as taught by Bhasin, in order to improve security of transactions (see Bhasin at least at [0002]-[0003].  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

While Noe discloses a payment transaction request comprising one or more data messages in a format, Noe does not expressly disclose the one or more data messages in a format that is different from a format necessarily required by one or more of a payment network, acquirer network, or issuer network for one or more of the following: transaction processing, transaction authentication, and transaction validation.  Furthermore, while Noe receiving a validation cryptogram request, Noe does not expressly disclose receiving from the kernel server, a validation cryptogram request, wherein the validation cryptogram request has been generated by the issuer server.  Furthermore, while Noe discloses the kernel server transmits the payment transaction request onward to the issuer server as a part of one or more data messages, Noe does not expressly disclose one or more data messages that are in a format that is compliant with a format necessarily required by one or more of the payment network, acquirer network, or issuer network.

However, Wang discloses the one or more data messages in a format that is different from a format necessarily required by one or more of a payment network, acquirer network, or issuer network for one or more of the following: transaction processing, transaction authentication, and transaction validation (A mobile switching center (e.g., PPN mobile switching center) associated with a first mobile network (e.g., the PPN mobile network) operated by a payment processing server receives a transaction request message from a computing device communicating with a second mobile network (e.g., mobile network).  See at least [0122]. See also FIG. 3, Computing Device 302, Protocol Conversion Module 310i of PPN 310.  See also FIG. 4, step 402.  A data message may be sent from a first mobile network in a first protocol, and the second mobile network may be required to convert, decapsulate, or decode the data message into a second protocol to be able to process the data message.  See at least [0054]. The term "protocol conversion module" may refer to a module that is configured to convert a data message from a first protocol to a second protocol. In some embodiments, different mobile networks may utilize different protocols for sending and receiving data. In order to provide interoperability (e.g., communications) between mobile networks utilizing different protocols, the protocol conversion module may be required to convert the protocol used by a 
one or more data messages that are in a format that is compliant with a format necessarily required by one or more of the payment network, acquirer network, or issuer network (The transaction request message is converted from a first protocol to a second protocol by a protocol conversion module.  See at least [0126].  See also FIG. 3, Computing Device 302, Protocol Conversion Module 310i of PPN 310, and Payment Processing Network 314 with Issuer Computer 312.  See also FIG. 4, step 404.  The converted transaction request message is sent to the payment processing network server computer for processing.  See at least [0128].  See also FIG. 4, step 406.  Payment processing network is associated with an issuer.  See at least [0166].).
From the teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the kernel server of Noe to be configured to transmit the payment transaction request such that the payment transaction request is part of a data message that is in a format that is compliant with a format necessarily required by one or more of the payment network, acquirer network or issuer network for transaction processing or transaction authentication or transaction validation, using the conversion technique taught by Wang, in order to provide more efficient, effective, and faster communication between entities in a transaction (see Wang at least at [0034], and to improve the volume of processed transactions (see Wang at least at [0035]).

While Noe discloses a kernel server, Noe does not expressly disclose receiving from the kernel server, a validation cryptogram request, wherein the validation cryptogram request has been generated by the issuer server.

However, Lahkar discloses receiving from the kernel server, a validation cryptogram request, wherein the validation cryptogram request has been generated by the issuer server (After the wallet server sends a request for payment account (EMV) data to the issuer server, the issuer server may respond with a request for additional authentication from the user. The wallet server may forward the request to the mobile wallet app, which prompts the user to provide authentication data. The authentication data may include, for example, a PIN number associated with the payment account, a password, or other authentication data.  See at least [0057].  See also FIG. 10, Request Authentication 55 transmitted from Issuer Server 400 to Waller Server 300 to Wallet Mobile App 200 to be received by End User 50.  (See also [0041], disclosing the wallet server processing EMV data.)  The Examiner interprets requesting additional authentication as a validation cryptogram request, and the Examiner interprets the authentication data as a validation cryptogram.).
From the teaching of Lahkar, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the processor implemented contactless communication enabled device of Noe to receive from the kernel server of Noe, the validation cryptogram request taught by Lakhar, in order to reduce user interaction in payment card interactions (see Lakhar at least at [0030]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 2, the combination of Noe, Bhasin, Wang, and Lahkar discloses the limitations of claim 1, as discussed above, and Noe further discloses the kernel server is certified for implementing a set of communication protocols that enable implementation of the payment transaction through the issuer server; or 
the contactless communication enabled device is uncertified for implementing the set of communication protocols that enable implementation of the payment transaction through the issuer server (A mobile device such as a smartphone may be programmed to emulate an EMV terminal so as to be able to interact with a contactless payment card, and the mobile device also may be programmed to have capabilities for providing payment credentials at a point of sale. In a process to facilitate provisioning of payment credentials to the mobile device, an interaction may occur between the mobile device and a contactless payment card that is to be “digitized” into the mobile device (i.e., to have corresponding payment credentials provisioned to the mobile device). As part of the interaction with the mobile device, the contactless payment card may generate a cryptogram that it transmits to the mobile device.  See at least [0036].  The Examiner interprets lack of teaching in Noe of mobile device certification for implementing communication as the contactless communication enabled device being uncertified.).

Regarding claim 3, the combination of Noe, Bhasin, Wang, and Lahkar discloses the limitations of claim 1, as discussed above, and Wang further discloses the one or more data messages that are in a format that is different include one or more of the following: one or more data messages that are in a message format that is non-compliant with or that is different from a predefined Europay- Mastercard-Visa (EMV) message format that is necessarily required by one or more of the payment network, acquirer network or issuer network for transaction processing or transaction authentication or transaction validation, one or more data messages that is uncertified under one or more certification protocols that are necessarily required by one or more of the payment network, acquirer network or issuer network for transaction processing or transaction authentication or transaction validation, and one or more data messages that are uncertified under one or more EMV certification protocols that are necessarily required by one or more of the payment network, acquirer network or issuer network for transaction processing or transaction authentication or transaction validation; and wherein one or more data messages that are in a format that is compliant include one or more of the following: one or more data messages that are in a message format that is compliant with the predefined EMV message format that is necessarily required by one or more of the payment network, acquirer network or issuer network for transaction processing or transaction authentication or transaction validation, and one or more data messages that are certified under one or more certification protocols that are necessarily required by one or more of the payment network, acquirer network or issuer network for transaction processing or transaction authentication or transaction validation, one or more data messages that are certified under one or more EMV certification protocols that are necessarily required by one or more of the payment network, acquirer network or issuer network for transaction processing or transaction authentication or transaction validation (Transaction may be initiated through EMV payment processing network.  See at least [0034].  When a consumer engages in a transaction with the merchant using the computing device 302, the computing device 302 may generate and send the transaction request message to the base transceiver station 306 a associated with the mobile network 306…. A base transceiver controller 306 b associated 
From the teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the kernel server of Noe to be configured to transmit the payment transaction request such that the payment transaction request is part of a data message that is in a format that is compliant with or that is different from a predefined Europay- Mastercard-Visa (EMV) message format that is necessarily required by one or more of the payment network, using the conversion technique taught by Wang, in order to provide more efficient, effective, and faster communication between entities in a transaction (see Wang at least at [0034], and to improve the volume of processed transactions (see Wang at least at [0035]).

Regarding claim 4, the combination of Noe, Bhasin, Wang, and Lahkar discloses the limitations of claim 1, as discussed above, and Noe further discloses wherein the kernel server is configured to: establish at least one additional contactless communication protocol based data channel with at least one additional contactless payment card through an additional processor implemented contactless communication enabled device ((The mobile device (e.g., the payment enabled smartphone) and the contactless payment card are shown as being in wireless, short-range radio data communication with each other.  See at least [0040].  See also FIG. 1, Payment-Enabled Smartphone 102 in wireless communication 106 with contactless payment card 104.  See also [0078].  Multiple payment-enabled mobile devices, multiple payment support service computers, and multiple contactless payment cards.  See at least [0046].  See also [0042] and [0063].); 
receive payment card information from the additional contactless payment card over the additional contactless communication protocol based data channel (The contactless payment card may transmit to the mobile device, payment credential data (e.g., account ; 
receive an additional payment transaction request for onward transmission to an additional issuer server associated with the additional contactless payment card, the additional payment transaction request identifying an additional payment amount, and additional payment account associated with the additional contactless payment card (The contactless payment card may engage in an EMV transaction or the like with the mobile device.  See at least [0078].  See also [0089], disclosing “in app” transactions initiated from within a merchant's e-commerce application.  The contactless payment card may transmit, to the mobile device, payment credentials, including account number.  See at least [0081].  The payment transaction may indicate amount, which may be a zero or non-zero amount.  See at least [0078]-[0081].  The mobile device may transmit—to the payment support service computer—directly or indirectly—some or all of the data received by the mobile device from the contactless payment card as part of the zero-amount transaction of block.  The data transmitted from the mobile device may be formatted as a payment account transaction authorization message.  See at least [0084].  The payment support service computer may transmit the data to the account issuer.  See at least [0085].  Multiple payment-enabled mobile devices, multiple payment support service computers, and multiple contactless payment cards.  See at least [0046].  See also [0042] and [0063].); and 
receive an additional validation cryptogram from the additional contactless payment card, for onward transmission to the issuer server (The payment support service .

While Noe discloses a payment transaction request, Noe does not expressly disclose that the payment transaction request identifies an additional payee account.  Furthermore, while Noe discloses a kernel server, Noe does not expressly disclose receive an additional validation cryptogram request, wherein the additional validation cryptogram request has been generated by the issuer server.

However, Bhasin discloses the payment transaction request identifies an additional payee account (A transaction request message identifying an account of the user (e.g., a PAN or payment token), a transaction value (e.g., an amount to pay), and a payee identifier (e.g., a name of a payee, an account identifier of a payee, an email address of the payee, and/or the like).  See at least [0057].).
From the teaching of  Bhasin, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the payment transaction request of Noe to include a payee account, as taught by Bhasin, in order to improve security of transactions (see Bhasin at least at [0002]-[0003].  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function 

While Noe discloses a kernel server, Noe does not expressly disclose receive an additional validation cryptogram request, wherein the additional validation cryptogram request has been generated by the issuer server.

However, Lahkar discloses receive an additional validation cryptogram request, wherein the additional validation cryptogram request has been generated by the issuer server (After the wallet server sends a request for payment account (EMV) data to the issuer server, the issuer server may respond with a request for additional authentication from the user. The wallet server may forward the request to the mobile wallet app, which prompts the user to provide authentication data. The authentication data may include, for example, a PIN number associated with the payment account, a password, or other authentication data.  See at least [0057].  See also FIG. 10, Request Authentication 55 transmitted from Issuer Server 400 to Waller Server 300 to Wallet Mobile App 200 to be received by End User 50.  See also [0041], disclosing the wallet server processing EMV data.).
From the teaching of Lahkar, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the processor implemented contactless communication enabled device of Noe to receive from the kernel server of Noe, the validation cryptogram request taught by Lakhar, in order to reduce user interaction in payment card interactions (see Lakhar at least at [0030]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same 

Regarding claim 5, the combination of Noe, Bhasin, Wang, and Lahkar discloses the limitations of claim 1, as discussed above, and Noe further discloses the issuer server is configured for one or more of: authenticating the requested payment transaction based on the validation cryptogram received from the kernel server (The payment support service computer may transmit at least some of the transaction data to the account issuer.  Transaction data transmitted by the payment support service computer may include, for example, the cryptogram generated by the contactless payment card.  The account issuer may receive the data transmitted to it by the payment support service computer.  See at least [0085].  The account issuer may verify the cryptogram it received from the payment support service computer.  For example, the account issuer may perform a conventional process by which cryptograms or dynamic security codes (as the case may be) are verified by account issuers in connection with payment account transactions.  See at least [0086].); 
implementing the requested payment transaction responsive to successful validation cryptogram based authentication of the requested payment transaction (The payment support service computer may transmit at least some of the transaction data to the account issuer.  Transaction data transmitted by the payment support service computer may include, for example, the cryptogram generated by the contactless payment card.  The account issuer may receive the data transmitted to it by the payment support service computer.  See at least [0085].  The account issuer may verify the cryptogram it received from the payment support service computer.  For example, the account issuer may perform a conventional process by which cryptograms or ; and 
transmitting a transaction confirmation message to the contactless communication enabled device through the kernel server (The payment support service computer may transmit at least some of the transaction data to the account issuer.  Transaction data transmitted by the payment support service computer may include, for example, the cryptogram generated by the contactless payment card.  The account issuer may receive the data transmitted to it by the payment support service computer.  See at least [0085].  The account issuer may verify the cryptogram it received from the payment support service computer.  For example, the account issuer may perform a conventional process by which cryptograms or dynamic security codes (as the case may be) are verified by account issuers in connection with payment account transactions.  See at least [0086].  The account issuer may consent to the request and send a message to that effect to the payment support service computer.  See at least [0087].).

Claim 6 and claim 11 have similar limitations found in claim 1 above, and therefore are rejected by the same art and rationale.

Claim 7 and claim 12 have similar limitations found in claim 2 above, and therefore are rejected by the same art and rationale.

Claim 8 and claim 13 have similar limitations found in claim 3 above, and therefore are rejected by the same art and rationale.

Claim 9 and claim 14 have similar limitations found in claim 4 above, and therefore are rejected by the same art and rationale.

Claim 10 and claim 15 have similar limitations found in claim 5 above, and therefore are rejected by the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200034818 A1 (“Selfin”) discloses Systems and methods of enabling a mobile computing device to perform a transaction using a first payment protocol and a second payment protocol, by executing a process on the mobile computing device, to communicate with a transaction platform executing a processor to associate a receipt of payment via the first payment protocol to the transaction platform with an account associated with the mobile computing device; receive from the transaction platform a temporary credential used for payment via the second payment protocol, the temporary credential funded based on the receipt of the payment to the transaction platform; contact a terminal via a communication protocol; and use the temporary credential to cause payment via the terminal.
US 20150073995 A1 (“Hayhow”) discloses an EMV message flow for depicting the method for authorizing a financial transaction.
“KerNeeS: A protocol for mutual authentication between NFC phones and POS terminals for secure payment transactions” by Ugo Biader Ceipidor, IEEE, dated Sept 2012, .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        

/ELDA G MILEF/Primary Examiner, Art Unit 3694